403 F.2d 711
Granton Stanwood McHENRY, Appellant,v.Lawrence E. WILSON, Warden, California State Prison, SanQuentin, Appellee.
No. 22255.
United States Court of Appeals Ninth Circuit.
July 11, 1968.

Granton S. McHenry, in pro. per.
Thomas C. Lynch, Atty. Gen., Derald E. Granberg, and Michael J. Kelly, Deputy Attys.  Gen., San Francisco, Cal., for appellee.
Before BROWNING and CARTER, Circuit Judges, and FOLEY, District judge.1
PER CURIAM:


1
Appellant, a State prisoner, sought habeas corpus relief from the California State Superior Court and his application was denied without a hearing.  Subsequently, the California District Court of Appeals and Supreme Court denied his applications for habeas corpus without a hearing.  Appellant then filed an application for habeas corpus in the court below and it likewise denied relief without a hearing.


2
The record reflects that Appellant alleges facts outside the record of the State Court proceedings, which, if true, would entitle him to the relief sought.


3
The judgment is reversed.  The case is remanded to the District Court for an evidentiary hearing.  Townsend v. Sain, 372 U.S. 293, 83 S. Ct. 745, 9 L. Ed. 2d 770.  For such a hearing, Appellant is entitled to counsel.



1
 Roger D. Foley, District of Nevada, sitting by designation